Title: To George Washington from Thomas Nelson, Jr., 16 September 1781
From: Nelson, Thomas, Jr.
To: Washington, George


                  
                     Dear Sir
                     Wmsburg Sepr 16. 1781
                  
                  The Difficulty of procuring Vessels for the Transportation of Flour is so great, that I fear our Supplies will come in but slowly, unless some Aid can be obtained from the French Fleet.  If an empty Transport or two could be spared for this Purpose, we should find them of infinite Advantage.  The Part of the Country, whence we expect our immediate supplies, has been so fully in Possession of the Enemy that they have destroyed almost all the Vessels.  I intended to have done myself the Honour of waiting on you, but am prevented by Indisposition.  I am, dear sir, Your Obedt Servt
                  
                     Thos Nelson jr
                  
               